Citation Nr: 1739647	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-45 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active air service from January 1958 to August 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2012 rating decision denied entitlement to service connection for tinnitus.

2.  The evidence associated with the claims file subsequent to the February 2012 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

3.  Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2016).

2.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1131, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1131, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence for Tinnitus

In a February 2012 rating decision the RO denied the Veteran's claim of service connection for tinnitus based on a finding that tinnitus neither occurred in nor was caused by active service.  The Veteran did not appeal that decision.  

The evidence that has been received since the February 2012 rating decision includes lay statements from the Veteran in which he reported that he first experienced symptoms of tinnitus during active service and has continued to experience symptoms of such since that time

The Board finds that the additional lay statements provided by the Veteran are new and material.  The statements were not previously considered by VA and they raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  As new and material evidence has been submitted, reopening of the claim of entitlement to service connection for is warranted.  




Entitlement to Service Connection for Bilateral hearing Loss Disability and Tinnitus

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that in the course of his duties while in service he performed "red alert" guard duty on the flight line and lined up near B-47 aircraft as they taxied down the runway, exposing him to large engine jet noise and other significant noise associated with the flight line.  The Veteran reported that instances of such guard duty occurred on a regular basis and that he was not provided with any type of hearing protection.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.  

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of either hearing loss or tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced symptoms of tinnitus and decreased hearing acuity while he was in active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss disability and tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that regard.

In March 2015, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported the noise exposure described above.  The examiner diagnosed bilateral hearing loss disability for VA compensation purposes and tinnitus.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by, or the result of an event in active service.  In this regard, the examiner noted that the Veteran did not make complaints of hearing loss during active service and he had normal hearing at the time of his separation from such service.  The examiner further noted that based on a study by the Institute of Medicine, there was no scientific basis for a finding of delayed onset hearing loss.  However, the examiner went on to note that the Institute of Medicine did not rule out that delayed onset hearing loss might exist because there was not a sufficient current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss.  Additionally, the examiner noted that the Veteran's bilateral hearing loss disability was more likely due to occupational noise exposure sustained subsequent to the Veteran's active service.  The examiner also opined that tinnitus was less likely as not related to noise exposure during active service as it was more likely related to the Veteran's bilateral hearing loss disability as tinnitus was a known symptom associated with bilateral hearing loss disability.

The Board finds the March 2015 examination to be inadequate for adjudication purposes.  In this regard, the examiner failed to provide a sufficient rationale.  The examiner cited to an Institute of Medicine study, the findings of which are internally inconsistent and somewhat contradictory.  Further, the examiner failed to account for the Veteran's competent and credible statements that he first experienced symptoms of decreased hearing acuity and tinnitus while in active service and that those symptoms had continued since service.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and tinnitus and as noted above, his statements have been deemed credible.  

In sum, the Veteran has competently and credibly reported a decrease in hearing acuity and symptoms of tinnitus in service and that those symptoms have continued since service.  In addition, he has current diagnoses of tinnitus and bilateral hearing loss disability that constitutes a disability for VA purposes.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability and tinnitus are at least in equipoise and the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107 (b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran asserts that he has suffered from mental health symptoms since leaving the active service as a result of his problems with hearing loss and ringing in his ears.  A review of the record shows that the Veteran has been treated for his mental health symptoms with anti-depressant medication.  Further, as noted above, the Veteran was granted entitlement to service connection for bilateral hearing loss disability and tinnitus in this decision.  

In light of the Veteran's report that he experiences mental health symptoms as a result of his bilateral hearing loss disability and tinnitus, the evidence of record documenting treatment for mental health symptoms, and the fact that the Veteran was granted entitlement to service connection for bilateral hearing loss disability and tinnitus in this decision; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include depression.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

Based on the examination results and a review of the record, the examiner should first identify all currently present psychiatric disabilities.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present psychiatric disability is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) was caused or aggravated by a service-connected bilateral hearing loss disability and tinnitus.

A rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


